 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       No. 2:03-cr-0550-WBS-EFB P
12                      Respondent,
13           v.                                       ORDER AND FINDINGS AND
                                                      RECOMMENDATIONS
14    WILL MOSS, Jr.,
15                      Movant.
16

17          Movant Will Moss, Jr. (hereinafter “movant”) sought to vacate, set aside, or correct his

18   sentence pursuant to 28 U.S.C. § 2255. On November 29, 2017, the court recommended that all

19   claims, other than those arising pursuant to the Supreme Court’s decision in Johnson v. United

20   States, 135 S. Ct. 2551 (2015), be denied. ECF No. 373. The court further recommended that

21   movant’s Johnson claims be stayed pending a decision by the United State Supreme Court in

22   Sessions v. Dimaya, No. 15-1498 and, subsequently, the Ninth Circuit’s decision in United States

23   v. Begay, No. 14-10080, 2017 U.S. App. LEXIS 12604 (9th Cir.). ECF No. 373 at 52. Those

24   recommendations were adopted by the district judge. ECF No. 382.

25          In April of 2018, movant filed a motion seeking to terminate his appointed counsel and

26   proceed pro se. ECF No. 393. That motion was granted. ECF No. 394. On January 22, 2019,

27   mail sent to movant from the court was returned as undeliverable. ECF No. 396. Subsequently,

28   mail sent to movant was again returned as undeliverable on February 19, 2019. ECF No. 398.
                                                      1
 1   Following the return of the mail as undeliverable, the court was alerted to the fact that the Bureau
 2   of Prisons (“BOP”) website lists movant as deceased. The court took judicial notice of that listing
 3   and entered an order directing the government to confirm movant’s death and, upon confirmation,
 4   file a notice of suggestion of death pursuant to Rule 25 of the Federal Rules of Civil Procedure.
 5   See ECF No. 400. At approximately the same time the foregoing order was filed, however,
 6   attorney John Balazs (who had been movant’s appellate attorney) notified the court that he had
 7   received a statement of death for movant in connection with a separate case in the Central District
 8   of California. That statement of death was filed on this docket. ECF No. 399. Shortly thereafter,
 9   the government filed its own notice indicating that Mr. Moss was deceased. ECF No. 403.
10          In light of movant’s death, the court recommends that his claims in this action, including
11   the pending motion for relief (ECF No. 392), be dismissed as moot. It cannot be reasonably
12   disputed that the claims herein – which relate solely to the validity of movant’s criminal
13   conviction and sentence - are unique to movant and cannot be transferred. Thus, they are
14   extinguished upon his death. See, e.g., Griffey v. Lindsey, 349 F.3d 1157 (9th Cir. 2003);
15   Jennings v. Chappell, No. 1:91-cv-0684-AWI, 2014 U.S. Dist. LEXIS 68641, at *3-4 (E.D. Cal.
16   May 19, 2014).
17          Accordingly, it is ORDERED that the government’s motion for extension of time (ECF
18   No. 402) is GRANTED nunc pro tunc.
19          Further, it is RECOMMENDED that:
20          1. Movant’s claims pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015),
21   previously stayed by the order entered March 5, 2018 (ECF No. 382), be dismissed as MOOT;
22          2. Movant’s amended motion for relief (ECF No. 392) be denied as MOOT; and
23          3. The Clerk of Court be directed to close the companion civil case at 2:11-cv-02841-
24   WBS-EFB.
25          These findings and recommendations are submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27   after being served with these findings and recommendations, any party may file written
28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                       2
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
 2   shall be served and filed within fourteen days after service of the objections. Failure to file
 3   objections within the specified time may waive the right to appeal the District Court’s order.
 4   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
 5   1991).
 6   DATED: March 27, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
